 



Exhibit 10.4
$10,000,000 Advance Note
November 3, 2003
FOURTH MODIFICATION AGREEMENT
     This Fourth Modification Agreement (“Fourth Modification Agreement”) is
effective as of August 28, 2006. The parties to the Fourth Modification
Agreement are Natural Gas Services Group, Inc. (“Borrower”) and Western National
Bank (“Lender”).
RECITALS
     On November 3, 2003, Borrower executed and delivered to Lender that certain
Advancing Line of Credit Promissory Note in the original principal sum of
$10,000,000.00, bearing interest at the rate stated therein, with a stated final
maturity date of November 15, 2009, as modified in Modification Agreement dated
December 15, 2004, and further modified in Second Modification Agreement dated
May 1, 2005, and further modified in Third Modification Agreement dated
March 24, 2006 (the “Note”). The Note was made pursuant to that certain Second
Amended and Restated Loan Agreement dated November 3, 2003, as amended and
restated in that certain Third Amended and Restated Loan Agreement dated
January 3, 2005, and further amended and restated in that certain Fourth Amended
and Restated Loan Agreement dated March 14, 2005, as modified in that certain
First Modification to Fourth Amended and Restated Loan Agreement dated May 1,
2005; and further amended and restated in that certain Fifth Amended and
Restated Loan Agreement dated September 26, 2005; and further amended and
restated in that certain Sixth Amended and Restated Loan Agreement dated
January 3, 2006 (the “Loan Agreement”). All liens, security interests and
assignments securing the Note are collectively called the “Liens”. Terms defined
in the Note or the Loan Agreement and not otherwise defined herein shall have
the same meanings here as in those documents.
     At Borrower’s request, Borrower and Lender have now agreed to enter into
this Fourth Modification Agreement to modify the interest provisions of the Note
and to ratify the Liens.
AGREEMENT
     1. Modification of Interest Provision of the Note. In lieu of the following
provision which was contained in the Note:
“...at a rate per annum which shall from day to day be equal to the lesser of
(a) a rate per annum (the “Established Rate”) equal to the Prime Rate in effect
from day to day, or (b) the Highest Lawful Rate, in each case calculated on the
basis of actual days elapsed, but computed as if each calendar year consisted of
360 days.”
such provision of the Note is changed to read in its entirety as follows:
“...at a rate per annum equal to the lesser of (a) seven and one-half percent
(7.50%) (the “Established Rate”), or (b) the Highest Lawful Rate, in each case
calculated on the basis of actual days elapsed, but computed as if each calendar
year consisted of 360 days.”
     2. Ratification of Liens. Borrower and Lender further agree that all Liens
securing the Note shall continue and carry forward until the Note and all
indebtedness

1



--------------------------------------------------------------------------------



 



evidenced thereby is paid in full. Borrower further agrees that such Liens are
hereby ratified and affirmed as valid and subsisting against the collateral
described therein, and that this Fourth Modification Agreement shall in no
manner vitiate, affect or impair the Note or the Liens (except as expressly
modified in this Fourth Modification Agreement) and that such Liens shall not in
any manner be waived, released, altered or modified.

  3.   Miscellaneous.     (a)   As modified hereby, the provisions of the Note
and the Liens shall continue in full force and effect, and Borrower acknowledges
and affirms its liability to Lender thereunder. In the event of an inconsistency
between this Fourth Modification Agreement and the terms of the Note or of the
Liens, this Fourth Modification Agreement shall govern.     (b)   Borrower
hereby agrees to pay all costs and expenses incurred by Lender in connection
with the execution and administration of this Fourth Modification Agreement.    
(c)   Any default by Borrower in the performance of its obligations herein
contained shall constitute a default under the Note and the Liens and shall
allow Lender to exercise any or all of its remedies set forth in such Note and
Liens or at law or in equity.     (d)   Lender does not, by its execution of
this Fourth Modification Agreement, waive any rights it may have against any
person not a party hereto.     (e)   All terms, provisions, covenants,
agreements, and conditions of the Note and the Liens are unchanged, except as
provided herein. Borrower agrees that this Fourth Modification Agreement and all
of the covenants and agreements contained herein shall be binding upon Borrower
and shall inure to the benefit of Lender and each of their respective heirs,
executors, legal representatives, successors, and permitted assigns.

      THIS FOURTH MODIFICATION AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

              Borrower:
 
            Natural Gas Services Group, Inc.
 
       
 
  By:   /s/ Stephen C. Taylor
 
       
 
      Stephen C. Taylor, President
 
            Lender:
 
            Western National Bank
 
       
 
  By:   /s/ Scott A. Lovett
 
       
 
      Scott A. Lovett, Executive Vice President

2



--------------------------------------------------------------------------------



 



         
STATE OF TEXAS
  §    
 
  §    
COUNTY OF MIDLAND
  §    

     This instrument was acknowledged before me on September 1, 2006, by Stephen
C. Taylor, President of Natural Gas Services Group, Inc., a Colorado
corporation, on behalf of said corporation.

         
 
      /s/ Lisa D. Taylor
 
       
 
      Notary Public, State of Texas

         
STATE OF TEXAS
  §    
 
  §    
COUNTY OF MIDLAND
  §    

     This instrument was acknowledged before me on September 1, 2006, by Scott
A. Lovett, Executive Vice President of Western National Bank, a national banking
association, on behalf of said association.

         
 
      /s/ Lisa D. Taylor
 
       
 
      Notary Public, State of Texas

3